          Case 1:18-cv-01556-TSC Document 14 Filed 11/19/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    |
BUZZFEED INC.,                      |
                                    |
                Plaintiff,          |
                                    |
           v.                       |               Civil Action No. 18-CV-01556 (TSC)
                                    |
U.S. DEPARTMENT OF JUSTICE, et al., |
                                    |
                Defendants.         |
                                    |

            JOINT STATUS REPORT AND PROPOSED BRIEFING SCHEDULE

       Pursuant to the Court’s October 18, 2018, Minute Order, Defendants the United States

Department of Justice (“DOJ”) and the Federal Bureau of Prisons (“BOP”) and Plaintiff BuzzFeed

Inc. (collectively, “the Parties”) submit the following Joint Status Report and Proposed Briefing

Schedule:

       1. Plaintiff filed its Complaint on June 29, 2018 (ECF No. 1), pursuant to the Freedom of

Information Act (“FOIA”). Defendants answered on September 17, 2018 (ECF No. 12).

       2. Defendants have processed 505 records responsive to Plaintiff’s request, which were

withheld in full. An Open America stay will not be necessary in this case. A Vaughn index will be

prepared in this case.
         Case 1:18-cv-01556-TSC Document 14 Filed 11/19/18 Page 2 of 3



       3. Defendants’ production of documents to Plaintiff is complete, and the Parties

respectfully request that the Court enter the following briefing schedule based on the above:

               a. Defendants’ Motion for Summary Judgment ……… …. . . January 16, 2019

               b. Plaintiff’s Opposition and Cross-Motion……………. ……February 19, 2019

               c. Defendants’ Reply and Opposition………. …….……..............March 5, 2019

               d. Plaintiff’s Reply ……………………………………………...March 19, 2019.



Dated: November 19, 2018

Respectfully submitted,

 JESSIE K. LIU                                      By:_/s/ Matthew Topic_________
 D.C. Bar No. 472845                                MATTHEW TOPIC
 United States Attorney                             D.C. Bar No. IL0037
                                                    LOEVY & LOEVY
 DANIEL F. VAN HORN                                 311 N. Aberdeen, Third Floor
 D.C. Bar No. 924092                                Chicago, IL 60607
 Chief, Civil Division                              (312) 243-5900
                                                    matt@loevy.com
 By: /s/ Scott Leeson Sroka
 SCOTT LEESON SROKA                                 Plaintiff’s Counsel
 Member of New York Bar
 Assistant United States Attorney
 555 Fourth Street, N.W.
 Washington, D.C. 20530
 Telephone: 202-252-7113
 Scott.Sroka@usdoj.gov

 Counsel for Defendants




                                                2
         Case 1:18-cv-01556-TSC Document 14 Filed 11/19/18 Page 3 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    |
BUZZFEED INC.,                      |
                                    |
                Plaintiff,          |
                                    |
           v.                       |               Civil Action No. 18-CV-01556 (TSC)
                                    |
U.S. DEPARTMENT OF JUSTICE, et al., |
                                    |
                Defendants.         |
                                    |

                                    [PROPOSED] ORDER

       Upon consideration of the Parties’ Joint Status Report and Request for Entry of a Proposed

Scheduling Order, it is hereby:

       ORDERED that Defendants shall file their Motion for Summary Judgment by January 16,

2019. Plaintiff shall file its opposition and cross-motion by February 19, 2019. Defendants shall

file their Reply and Opposition to Plaintiff’s Cross-Motion by March 5, 2019. Plaintiff shall file

its Reply to Defendants’ Opposition by March 19, 2019.



SO ORDERED.

                                                    ________________________
Date                                                United States District Judge




                                                3
